

116 HR 6353 IH: Increasing Access for Veterans and Their Survivors Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6353IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Khanna (for himself, Mr. Cisneros, Mr. Cook, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide for the availability of prompts and services of certain Department of Veterans Affairs toll-free telephone numbers and business lines in Spanish, and for other purposes.1.Short titleThis Act may be cited as the Increasing Access for Veterans and Their Survivors Act of 2020.2.Availability of prompts and services of Department of Veterans Affairs toll-free telephone numbers in Spanish(a)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall ensure that the covered toll-free telephone number of the Department of Veterans Affairs includes—(1)a Spanish prompt; and(2)the functionality of directing callers who are connected to each business telephone line of the Department to a Department employee who is able to speak Spanish fluently or to a translation service to provide assistance.(b)Spanish promptThe Spanish prompt required by subsection (a) shall include—(1)the option to hear routing options in Spanish, including descriptions of the business telephone lines of the Department to which callers may be transferred to in order to obtain information or assistance; and(2)the option to speak to an employee who speaks Spanish and who will provide the same quality of assistance as that available to callers in English.(c)Translation service protocolIf the Secretary provides assistance through a translation service under subsection (a)(2), the Secretary shall establish a fact sheet and protocol outlining the appropriate protocol to use the translation service.(d)Covered toll-Free numberFor purposes of this section, the covered toll-free telephone number of the Department is (800) 827-1000 or any telephone number that is used to provide the same or similar functions.(e)Report to CongressNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the status of implementing this section. Such report shall include—(1)the status of the implementation of the requirements of this section;(2)the date on which the implementation of the requirements of this section is expected to be completed; and(3)a description of any additional support or resources needed to implement such requirements.